                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Orlando Carter,                                  :
                                                 :
               Plaintiff(s),                     :
                                                 :   Case Number: 1:18cv706
       vs.                                       :
                                                 :   Judge Susan J. Dlott
PNC Bank, N.A., et al.,                          :
                                                 :
               Defendant(s).                     :

                                             ORDER

       This matter is before the Court pursuant to the Order of General Reference in the United

States District Court for the Southern District of Ohio Western Division to United States

Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed

the pleadings and filed with this Court on September 5, 2019 a Report and Recommendation

(Doc. 35). Subsequently, the plaintiff filed objections to such Report and Recommendation

(Doc. 37) and defendant filed a response to the objections (Doc. 38).

       The Court has reviewed the comprehensive findings of the Magistrate Judge and

considered de novo all of the filings in this matter. Upon consideration of the foregoing, the

Court does determine that such Recommendation should be adopted.

       Accordingly, defendants’ motion to dismiss (Doc. 18) is GRANTED.

       Plaintiff’s motion for summary judgment (Doc. 3) is DENIED as MOOT.

       Plaintiff’s motion for a TRO/to show cause (Doc. 13) is DENIED as MOOT.

       Plaintiff’s motion for a preliminary injunction (Doc. 14) is DENIED as MOOT.



       This case is hereby TERMINATED from the docket of this Court.
IT IS SO ORDERED.




                    ___s/Susan J. Dlott___________
                    Judge Susan J. Dlott
                    United States District Court
